Citation Nr: 0707963	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability. 

2.  Entitlement to a compensable evaluation for the residuals 
of tonsillectomy.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a low back disability was last denied in a June 1987 
rating decision that the veteran did not appeal.

2.  The evidence received since the time of the prior final 
June 1987 rating decision addresses the issue of a nexus 
between service and the veteran's diagnosed low back 
disability.  This evidence is neither cumulative nor 
redundant, it relates to an unestablished fact necessary to 
substantiate the claim and in conjunction with other evidence 
of record it raises a reasonable possibility of 
substantiating the claim.

3.  The veteran did not incur a low back disability in 
service, nor does the evidence show arthritis within one year 
following his discharge from service.  

4.  The veteran has no residuals of a tonsillectomy.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
June 1987 decision and the claim of entitlement to service 
connection of a low back disability is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

2.  A low back disability was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  The criteria for entitlement to a compensable evaluation 
for the veteran's service-connected residuals of a 
tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.31, 4.97, 
Diagnostic Code 6599-6516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.  	

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in August 2003 and April 2004.  During the 
pendency of this appeal, the Court of Appeals for Veterans 
Claims (the Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates. 

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because this 
claim is reopened, any issues with respect to deficiencies 
under the mandates of Kent are rendered moot. 

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the August 
2003 and April 2004 letters, which generally advised the 
veteran to send the RO any evidence in his possession that 
would substantiate his claims. 

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
providing a medical examination when necessary to decide a 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and private records identified by the veteran.  The veteran 
has not indicated the presence of any other outstanding 
relevant records and has not requested VA's assistance in 
obtaining any other evidence.  The veteran has been provided 
with medical examinations in furtherance of substantiating 
his claims.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Low Back

New and Material

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2006)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in July 2003); consequently, the current version of § 
3.156 applies.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b). 
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's claim of entitlement to service connection for 
a low back disability was first denied in a November 1955 
rating decision.  The evidence of record at that time 
included the veteran's service medical records and VA medical 
records.  The veteran's service medical records contain a 
March 1952 note of a complaint of low back pain following a 
fall.  A follow up note contains a diagnosis of slight 
arthritic changes of the intervertebral joints of the lumbar 
spine as well as of the lumbo-sacral joints.  A September 
1955 VA clinical record shows a complaint of pain in the low 
back radiating down the left leg.  This record contains a 
diagnosis of lumbago (lumbosacral pain) and is negative for 
findings of arthritis.  A rating decision dated in July 1956 
continued to deny the veteran's claim on consideration of the 
same evidence, but with the addition of X-rays taken during 
the veteran's September 1955 hospitalization.  A rating 
decision of July 1956 continued to deny the veteran's claim.  

The veteran next applied to reopen his claim for entitlement 
to service connection for a low back disability in November 
1976.  Newly received at this time were medical records and a 
letter dated in June 1976 from R.J. Black Schultz, M.D.  
These documents revealed that the veteran had spinal fusion 
of L-4 to the sacrum in 1966, which Dr. Schultz related to 
the veteran's in-service fall.  Dr. Schultz also provided a 
history of relatively minor injury to the veteran's low back 
in 1976.  Dr. Schultz diagnosed degenerative disc disease L4-
5, L-5/S-1, post surgery, with pseudoarthrosis suspected.  
Also received was a personal statement from the veteran to 
the effect that that he sustained an injury to his back in 
service.  The veteran's application to reopen was denied in 
an April 1977 rating decision.  

In October 1979 the veteran's claim was once again denied by 
the RO, which considered a number of pieces of new evidence.  
In particular, the RO received a June 1977 buddy statement, a 
letter from J. Sims Norman, M.D., a December 1977 letter from 
Dr. Schultz, a letter from Terry L. Fouts, M.D., and invoices 
from the Parkview Episcopal Hospital.  The buddy statement 
gave a history of in-service injury to the veteran's back and 
related witnessing the veteran in pain following the injury.  
The letter from Dr. Norman informed the RO that the veteran 
was under his care during 1963 and 1966 for low back 
difficulty and that the veteran underwent surgery for spinal 
fusion and removal of the 4-5 lumbar disc, which the doctor 
felt might be related to the veteran's in-service injury.  
The letter from Dr. Schultz duplicated his previous 
statements.  The letter from Dr. Fouts is related to coughing 
and chest pain.  

In June 1980 the veteran's claim was yet again denied.  At 
this time, the RO received additional evidence from St. Mary 
Corwin Hospital dated in 1966.  These records contain a 
diagnosis of a herniated disc at L4-5 and confirm that the 
veteran underwent a discectomy and spinal fusion.  Following 
this denial, the veteran's appeal to the Board resulted in a 
denial in April 1981.  

In June 1987 the RO once again denied the veteran's claim.  
Newly received at this time was a discharge summary dated in 
1986 from St. Mary-Corwin Hospital and a March 1987 letter 
from Dr. Schultz.  This evidence reflected that the veteran 
underwent a laminectomy at this time and further spinal 
fusion.  The veteran was notified of the decision and his 
appellate rights but failed to file a timely notice of 
disagreement.  

In July 2003 the veteran applied to reopen his claim and his 
application was denied in a January 2004 rating decision, 
which is the basis of the present appeal.  In conjunction 
with this application, the RO received a number of pieces of 
evidence.  The veteran submitted a number of buddy affidavits 
which all stated, in essence, that the affiants knew the 
veteran prior to and following service and that he did not 
have a back problem until following service.  The veteran 
also submitted an internet article regarding arthritis and 
the back.  Also submitted was an opinion authored by Barbara 
A. Eshleman, R.N.  Ms. Eshleman related to the veteran's 
currently diagnosed low back disability to his in-service 
injury based upon a March 1953 in-service x-ray report that 
suggested arthritic changes of the low back.  Also of record 
are VA examinations of the tonsils and back dated in 2003; a 
letter from James M Bee, M.D.; and records from Parkview 
Medical Center, and Pioneers Memorial Hospital.  Some of 
these records show continued treatment for back problems and 
an October 2003 VA examination attributes the veteran's low 
back disability to post-service injury.  

The evidence received since the June 1987 rating decision is 
new and material.  Prior medical opinions attributed the 
veteran's low back disability to in-service based largely 
upon a history provided by the veteran.  Notably, Ms. 
Eshleman reached her conclusion based largely upon her 
interpretation of a March 1952 x-ray report regarding 
arthritic changes of the intervertebal lumbar spine and 
lumbo-sacral joints.  Thus, the evidence is new in that this 
contention had never before been presented to the RO and 
material in that it relates to the unestablished nexus 
between service and the veteran's current low back 
disability.  Accordingly, the veteran's claim for entitlement 
to service connection of a low back disability is reopened 
and the Board will evaluate the claim based on the totality 
of the evidence of record.  

Service Connection

The veteran's service medical records show that he initially 
injured his back in basic training in 1951, when he fell from 
a wall while running an obstacle course.  Service medical 
records show that in March 1952 the veteran was hospitalized 
for back pain and an x-ray of the lumbosacral spine showed 
some degree of injury.  A treatment note at this time 
suggested slight arthritis of the intervertebral joints of 
the lumbar spine and the sacroiliac joint.  The veteran's 
February 1953 separation examination revealed a normal spine.

In September 1955, the veteran was admitted to a VA medical 
facility complaining of pain in his back radiating down his 
left leg.  Physical examination revealed a structurally and 
functionally normal back.  X-rays of the lumbosacral spine 
revealed no bony or soft tissue abnormalities.  Lumbago 
(lumbosacral pain) was diagnosed and improved before 
discharge.  Arthritis was observed for, but not found.  

In a January 1970 statement from Dr. Schulz, it was reported 
that the veteran was treated for low back problems during 
1963 and 1966.  Dr. Schultz relayed a history of spinal 
fusion in 1966, in which the lumbar disc at the level of the 
4th and 5th vertebrae was removed and a fusion was done from 
the 4th lumbar vertebra to the 1st sacral segment.  Dr. 
Schultz attributed the veteran's low back disability to the 
veteran's in-service fall. 

A letter from Dr. Schultz dated in June 1976 noted that the 
veteran had sustained a minor injury to his back in May 1976.  
The veteran reported that his back had been injured in 
service with some degree of pain ever since.  X-rays showed 
evidence of a spinal fusion, as aforementioned.  Dr. Schultz 
diagnosed post traumatic degenerative disc disease at the L4-
L5 vertebrae.  

In November 1976, the veteran was examined by VA.  At that 
time the veteran complained of chronic lumbar pain with 
radiation.  Following examination and radiographic studies 
there was a diagnosis of status postoperative fusion of the 
lumbosacral spine, as outlined above.  Radiographic study 
also showed joint space narrowing at the same levels. 
In a March 1977 letter, Dr. Schultz reported that the veteran 
had osteoarthritis of the cervical spine with myofascitis and 
post-operative degenerative disc disease with pseudoarthritis 
suspected. 

Of record is a June 1977 buddy statement, authored by a 
former fellow serviceman.  In this statement, the author 
stated that he witness the veteran's fall on the obstacle 
course in service.  He also related that the veteran had 
fallen on his back.  The author reported that following this 
injury the veteran complained of back pain and dysfunction.  

Of record is a medical opinion dated in August 2003 authored 
by Nurse Eshleman, as mentioned above.  Nurse Eshleman goes 
through the history of the veteran's injury and subsequent 
treatment and relates the veteran's current low back 
disability to his in-service injury.  Ms. Eshleman based her 
conclusion largely upon her interpretation of a March 1952 x-
ray report regarding suspected arthritic changes of the 
intervertebal lumbar spine and lumbo-sacral joints.  

In October 2003, the veteran was seen at the VA medical 
center for examination.  The examiner ultimately diagnosed 
lumbosacral spine, status post-injury, with status post L4-L5 
discectomy and fusion times two with well healed scars, 
limited motion, and degenerative disc disease.  The examiner 
noted the aforementioned history of in-service injury and 
post-service treatment beginning in 1955, as well as a 
history of post-service workplace injury, as outlined above.  
The examiner further noted the veteran's employment at the 
Army Depot following service that required heavy lifting, 
stooping and bending and concluded that this was the cause of 
the veteran's subsequent back problem.  The examiner found it 
salient that the veteran did not have any back complaints 
until about two and a half years following service.  The 
examiner concluded that the veteran's low back disability was 
related to work injury and not his period of military 
service.  

The Board is aware that the opinions of Dr. Schultz, Ms. 
Eshleman and the VA medical examiner are contradictory.  The 
Board may place greater weight on one medical professional's 
opinion over another, depending on factors such as the 
reasoning employed, medical expertise, the thoroughness and 
detail of the opinion, whether or not, and the extent to 
which, they reviewed prior clinical records or the claims 
file, and other evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases).  
Accordingly, the Board must reconcile these opinions and 
afford the veteran the benefit of the doubt if applicable.  

In this regard the Board finds the opinion of the October 
2003 VA examiner to be more probative than those offered by 
Dr. Schultz and Ms. Eshleman.  Dr. Schultz's opinion is 
undermined by the fact that the evidence fails to show a 
chronic low back disability until the mid 1960s, when the 
veteran underwent surgery for a lumbar disc removal and 
fusion.  Furthermore, it is not based upon a review of the 
claims file.  With respect to Ms. Eshleman's opinion, 
although she is a competent medical professional, Ms. 
Eshleman did not personally examine the veteran and only 
reviewed documents provided by the veteran, not the entire 
claims file.  On the contrary, the October 2003 VA 
examination report was based on physical examination of the 
veteran as well as full review of the claims file.  

Service connection is not established.  Although arthritis 
was suspected in service, the veteran's separation 
examination was negative for findings of a low back 
disability.  Moreover, following service, the veteran first 
complained of low back pain in September 1955 and no chronic 
disability was diagnosed at that time.  It was not until the 
1960s that a chronic disability was diagnosed.  As outlined 
above, the apparently favorable medical opinions are flawed 
in several respects and the Board finds the negative October 
2003 VA medical opinion to be more probative.  The October 
2003 VA medical opinion attributes the veteran's low back 
disability to manual labor following service.  Accordingly, 
the preponderance of the evidence indicates that the veteran 
incurred a low back disability more than one year following 
service resulting from workplace injury, not his in-service 
fall, and the claim of entitlement to service connection for 
a low back disability must be denied.  

Tonsillectomy Residuals

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations provide that when a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The veteran's service-connected residuals of a tonsillectomy 
have been rated zero percent disabling by the RO under the 
provisions of Diagnostic Code 6599-6516.  38 C.F.R. §§ 4.20, 
4.27, 4.97. 

Diagnostic Code 6516 provides that chronic laryngitis 
productive of hoarseness, with inflammation of cords or 
mucous membrane, is rated as 10 percent disabling. 38 C.F.R. 
§ 4.97, Diagnostic Code 6516.  A 30 percent disability 
evaluation is warranted for hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre- 
malignant changes on a biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516.  

The only evidence of record regarding the veteran's tonsils 
is an April 2004 VA examination report.  At the time, the 
veteran reported having a tonsillectomy at the age of 34 
years and reported recurrent episodes of sore throat.  
Physical examination revealed a throat which was not 
inflamed.  There was no evidence of tonsils.  There was no 
purulent exudate.  There was no lymphadenopathy of the head 
and neck.  The veteran's temperature was normal.  Lung fields 
were clear.  

A compensable evaluation is not warranted under the 
circumstances.  With reference to the April 2004 VA 
examination report, it is clear that the veteran has no 
residuals from his tonsillectomy.  There is no clinical 
evidence of laryngitis productive or hoarseness with 
inflammation of cords or mucous membrane, or with thickening 
of nodules of cords, polyps, submucous infiltration or pre-
malignant chances on a biopsy.  In sum, there are no 
manifestations of residuals of a tonsillectomy and a 
compensable evaluation is thus not warranted.  

The Board need not examine the potential applicability of 
other diagnostic codes, as the most recent medical evidence 
reflects no symptomatology that is a residual of the 
veteran's in-service tonsillectomy.  The veteran might well 
believe that the contrary is true.  He is not, however, shown 
to be competent to render medical opinions upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability and the claim is reopened. 

Entitlement to service connection for a low back disability 
is denied. 

Entitlement to a compensable evaluation for the residuals of 
tonsillectomy is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


